802 So. 2d 387 (2001)
Fernando JACKSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D01-2776.
District Court of Appeal of Florida, Third District.
November 14, 2001.
Fernando Jackson, in proper person.
Robert A. Butterworth, Attorney General, for appellee.
Before COPE and GERSTEN, JJ., and NESBITT, Senior Judge.
PER CURIAM.
The decision in Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000), does not apply to the appellant's adjudication as a habitual violent felony offender. Saldo v. State, 789 So. 2d 1150 (Fla. 3d DCA 2001); Robbinson v. State, 784 So. 2d 1246 (Fla. 3d DCA 2001).
Affirmed.[*]
NOTES
[*]  It is unnecessary for present purposes to decide whether Apprendi is retroactive.